       ,.
            \   ~B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl
                                                                                                                                                          /.)
                                                                                                                                                          ✓




-~-
                                                     UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                      V.                               (For Offenses Committed On or After November I, 1987)


                                       Alejandro Diaz-Diaz                             Case Number: 3:19-mj-23244

                                                                                       Chloe S. Dillon
                                                                                       Defendant's A t t o r n e , J L , . ~ - - - - - - - - - ~

  REGISTRATION NO. 88137298
  THE DEFENDANT:
                                                                                            AUG 1 3 2019
   0 pleaded guilty to count(s) 1 of Complaint
                                 ---------'-------------+------------!
   D was found guilty to count(s)                                               . C_L~.~1~,. ~?· ·: ,;•·; 'Ei: C;<:;:~:1!, ,
                                                                               ,.,,:vv   «~ ~.-,,~, ·" u',  ,_., ,._,
                                                                                                                I l lc..,                       Vi"""
     after a plea of not guilty.                                              13y                                  Dr'.f'UTY
     Accordingly, the defendant is adjudged guilty of such count(s), which invofve-ifieroilowing                                   offense(s):
  Title & Section                                    Nature of Offense                                                      Count Number(s)
  8:1325                                             ILLEGAL ENTRY (Misdemeanor)                                            1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                                 \/
                                                ,-E'\TIME SERVED                    D _ _ _ _ _ _ _ _ days

      0 Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return.f!ll property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, August 13, 2019
                                                                                     Date of Imposition of Sentence

                          / /t('I'
                               I'           :    ,



                                                                                     HiilL&it;BLocK
                         I     "   I    I       ,'

  Received ? . ,(IJL, · (41./(/l{_
                        DUSM

                                                                                     UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                             3:19-mj-23244
